DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to applicant’s amendment and arguments filed on June 29 2021.
Claims 1-20 are still pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2021, 06/29/2021, and 08/25/2021 was filed after the mailing date of the first office action on the merit.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed on 29 June 2021 have been fully considered but they are not persuasive.
Item 1, Applicant requests that the rejection be held in abeyance until all other pending rejections are resolved. Therefore, the double patenting rejection in maintained and is also final.
Item 2, Applicant argued that Richardson does not teach “causing transmission of a network address in response to reception of a query from a system other than a client computing 
device from which the query originates”.
Examiner disagrees.
In regard to item 2, Examiner has reviewed the prior art of record and submits that Richardson teaches “causing transmission of a network address in response to reception of a query from a system other than a client computing device from which the query originates”.


It must be noted that the term “reception of a query from a system other than a client computing device from which the query originates”. It is interpreted that the query is from another system. The term is broad and is opened to an infinite interpretation.
Based on the request routing functionality describes in Richardson col 2 lines 40-63, it can be concluded that reception of a query is from a system other than a client computing device from which the query originates.
Until more clarification is made in the claim, the examiner will maintain the rejection.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of the instant application are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10691752, 10180993, and 9832141. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are arguably broader than the claims of US patent “752”,"993", and “141” which encompass the same metes, bounds, and limitations. The US patent “752”,"993", and “141” added some features which are missing in the current application such as: network-based service provider. Further addition are the following: "unique network address", "wherein the first unique network address is included in a first response to a second query previous into the first query", "a second response", and "receiving a request for network resources directed to the first unique network address".
Therefore, it would be obvious to eliminate the limitations of the narrower claims since it has been held that omission of an element and its functions and a combination where the remaining elements 

Patent Number: 10691752
Exemplary claim 1
1. A computer-implemented method comprising: under control of one or more computing devices configured with specific computer executable instructions, associating a set of two or more distinct network addresses with a service provider; receiving a first query including an identifier of the service provider, wherein the first query is received from a system other than a client computing device from which the first query originates; selecting a first network address from the set of two or more distinct network addresses based, at least in part, on the first query; transmitting a first response to the first query, wherein the first response includes the first network address; correlating the first query with a client computing device communication based, at least in part, on the first network address; and causing service performance analysis based, at least in part, on the correlation to determine routing or processing improvements. 
 
2. The method of claim 1, wherein the set of two or more distinct network addresses includes at least one of IPv6 or IPv4 addresses. 
 
3. The method of claim 1, wherein the system is a domain name system (DNS) resolver, and wherein the first query is received from the DNS resolver associated with the client computing device from which the first query originates. 
 
4. The method of claim 1, wherein selecting the first network address further comprises: determining a time that has lapsed since the first response; and determining a measure of uniqueness of the selected first network address based, at least in part, on the lapsed time. 
 
5. The method of claim 4, wherein determining the measure of uniqueness is further based on a size of the set of two or more distinct network addresses. 
 
6. The method of claim 1 further comprising: receiving a third query including the identifier of the service provider; selecting a second 
 
7. The method of claim 6, wherein the second network address differs from the first network address. 
 
8. The method of claim 7, wherein the third query is received within a wait time period since the receipt of the first query. 
 
9. The method of claim 6, wherein the first network address and the second network address correspond to a same network address, and wherein the third query is received after a wait time period since the receipt of the first query. 
 
10. A non-transitory computer readable storage medium storing computer executable instructions that when executed by at least one processor perform operations comprising: obtaining a query including an identifier associated with a service provider, wherein the query is obtained from a system other than a client computing device from which the query originates; selecting a network address from a set of two or more network addresses associated with the service provider based, at least in part, on the query; causing transmission of the network address in response to the query, wherein the client computing device communicates with the service provider based on the network address; causing correlation between the query and the client computing device's communication with the service provider based, at least in part, on the network address; and determining routing or processing improvements. 
 
11. The non-transitory computer readable storage medium of claim 10, wherein the identifier associated with the service provider includes a uniform resource locator (URL). 
 
12. The non-transitory computer readable storage medium of claim 10, wherein selecting the network address is based, at least in part, on a confidence measure for the correlation. 
 

 
14. The non-transitory computer readable storage medium of claim 10, wherein the operations further comprise adjusting the size of the set of two or more network addresses based on incoming traffic of queries. 
 
15. A system comprising: a data store configured to store at least one computer-executable instruction; and at least one processor in communication with the data store that, when executing the at least one computer-executable instruction, causes the system to: obtain a first query including an identifier associated with a service provider, wherein the first query is obtained from an entity other than a first client computing device from which the first query originates; select a first network address from a set of two or more network addresses associated with the service provider based, at least in part, on the first query; cause transmission of the first network address in response to the first query, wherein the first client computing device communicates with the service provider based on the first network address; cause correlation between the first query and the first client computing device's communication with the service provider based, at least in part, on the first network address; and determine routing or processing improvements. 
 
16. The system of claim 15, wherein the processor is further configured to: obtain a second query including the identifier of the service provider; select a second network address from the set of two or more network addresses associated with the service provider based, at least in part, on the second query; and cause transmission of the second network address in response to the second query, wherein a second client computing device communicates with the service provider based on the second network address. 
 
17. The system of claim 16, wherein the first query precedes the second query by a predetermined period of time, and wherein the first and second network addresses correspond to a same network address. 
 
18. The system of claim 17, wherein the predetermined period of time is determined based on statistics of communications between client computing devices and the service provider. 
 

 
20. The system of claim 15, wherein the entity is a domain name system (DNS) resolver, and wherein the first query is obtained from the DNS resolver associated with the first client computing device from which the first query originates. 
 
21. A computer-implemented method comprising: under control of one or more computing devices configured with specific computer executable instructions, associating a set of two or more distinct network addresses with a service provider; receiving a first query including an identifier of the service provider, wherein the first query is received from a system other than a client computing device from which the first query originates; selecting a first network address from the set of two or more distinct network addresses based, at least in part, on the first query; transmitting a first response to the first query, wherein the first response includes the first network address; correlating the first query with a client computing device communication based, at least in part, on the first network address; causing service performance analysis based, at least in part, on the correlation to determine routing or processing improvements; determining a time that has lapsed since the first response; and determining a measure of uniqueness of the selected first network address based, at least in part, on the lapsed time and on a size of the set of two or more distinct network addresses.


Patent Number: 10180993
Exemplary claim 1
1. A computer-implemented method comprising: under control of one or more computing devices configured with specific computer executable instructions, associating a set of two or more distinct network addresses with a network-based service provider; receiving a first query including an identifier of the network-based service provider, wherein the first query is received from a system other than a client computing device from which the first query originates; selecting a first unique network address from the set of two or more distinct network addresses based, at least in part, on the first query, wherein the first unique network address is included in a first response to a second query previous to the first query; transmitting a second response to the first query, wherein the second response includes the first unique network address and occurs after the first response; receiving a request for network resources directed to the first unique network address; correlating the first query with the request for at least in part, on the first unique network address; and causing service performance analysis based, at least in part, on the correlation to determine routing or processing improvements. 
 
2. The method of claim 1, wherein the set of distinct network addresses includes at least one of IPv6 or IPv4 addresses. 
 
3. The method of claim 1, wherein the system is a domain name system (DNS) resolver, and wherein the first query is received from the DNS resolver associated with the client computing device from which the first query originates. 
 
4. The method of claim 1, wherein selecting the first unique network address further comprises: determining a time that has lapsed since the first response; and determining a measure of uniqueness of the selected network address based, at least in part, on the lapsed time. 
 
5. The method of claim 4, wherein determining the measure of uniqueness is further based on a size of the set of the distinct network addresses. 
 
6. The method of claim 1 further comprising: receiving a third query including the identifier of the service provider; selecting a second unique network address from the set of distinct network addresses based, at least in part, on the third query; and transmitting a third response to the third query, wherein the third response includes the second unique network address. 
 
7. The method of claim 6, wherein the second unique network address differs from the first unique network address. 
 
8. The method of claim 7, wherein the third query is received within a wait time period since the receipt of the first query. 
 
9. The method of claim 6, wherein the first unique network address and the second unique network address correspond to a same network address, 
 
10. A non-transitory computer readable storage medium storing computer executable instructions that when executed by at least one processor perform operations comprising: obtaining a query including an identifier associated with a service provider, wherein the query is obtained from a system other than a client computing device from which the query originates; selecting a distinct network address from a set of two or more network addresses associated with the service provider based, at least in part, on the query, wherein the distinct network address is included in a first response to a second query previous to the query; causing transmission of the distinct network address in response to the query and after transmission of the first response, wherein the client computing device communicates with the service provider based on the distinct network address; causing correlation between the query and the client computing device's communication with the service provider based, at least in part, on the distinct network address; and determining routing or processing improvements. 
 
11. The non-transitory computer readable storage medium of claim 10, wherein the identifier associated with the service provider includes a uniform resource locator (URL). 
 
12. The non-transitory computer readable storage medium of claim 10, wherein selecting the distinct network address is based, at least in part, on a confidence measure for the correlation. 
 
13. The non-transitory computer readable storage medium of claim 12, wherein the confidence measure is determined based, at least in part, on a size of the set of network addresses. 
 
14. The non-transitory computer readable storage medium of claim 10, wherein the operations further comprise adjusting the size of the set of network addresses based on incoming traffic of queries. 
 
15. A system comprising: a data store configured to store at least one computer-executable instruction; and at least one processor in communication with the data store that, when executing the at least one computer-executable instruction, cause the system to: obtain a first query including an identifier associated with a service provider, wherein the first query is obtained from an entity other than a first 
 
16. The system of claim 15, wherein the processor is further configured to: obtain a third query including the identifier of the service provider; select a second distinct network address from the set of two or more network addresses associated with the service provider based, at least in part, on the third query; and cause transmission of the second distinct network address in response to the third query, wherein a second client computing device communicates with the service provider based on the second distinct network address. 
 
17. The system of claim 16, wherein the first query precedes the third query by a predetermined period of time, and wherein the first and second distinct network addresses correspond to a same network address. 
 
18. The system of claim 17, wherein the predetermined period of time is determined based on statistics of communications between client computing devices and the service provider. 
 
19. The system of claim 16, wherein the first distinct network address differs from the second distinct network address, and wherein the first and second client computing devices correspond to a same device. 
 
20. The system of claim 16, wherein the system is a domain name system (DNS) resolver, and wherein the first query is obtained from the DNS resolver associated with the first client computing device from which the first query originates.



Patent Number: 9832141
Exemplary claim 1
1. A computer-implemented method for managing domain name system (DNS) queries, the computer-implemented method comprising: under control of one or more computing devices configured with specific computer executable instructions, associating a set of two or more distinct network addresses with a network-based service provider; receiving a first DNS query including an identifier of the network-based service provider, wherein the first DNS query originated from a first client computing device; selecting a first unique network address from the set of two or more distinct network addresses based, at least in part, on the first DNS query; transmitting a first response to the first DNS query, wherein the first response includes the first unique network address; receiving, from an entity different than an entity that transmitted the first DNS query, a request for network resources directed to the first unique network address; correlating the first DNS query with the request for network resources based, at least in part, on the first unique network address such that the first DNS query and the request for network resources are associated; and causing service performance analysis based, at least in part, on the correlation to determine routing or processing improvements. 
 
2. The method of claim 1, wherein the set of distinct network addresses includes at least one of IPv6 or IPv4 addresses. 
 
3. The method of claim 1, wherein the first DNS query is received from a DNS resolver associated with the first client computing device. 
 
4. The method of claim 1, wherein selecting the first unique network address comprises selecting a network address included in a previous response to a previous DNS query, wherein the previous response occurs prior to the first response. 
 
5. The method of claim 4, wherein selecting the first unique network address further comprises: determining a time that has lapsed since the previous response; and determining a measure of uniqueness of the selected network address based, at least in part, on the lapsed time. 
 

 
7. The method of claim 1 further comprising: receiving a second DNS query including the identifier of the service provider; selecting a second unique network address from the set of distinct network addresses based, at least in part, on the second DNS query; and transmitting a second response to the second DNS query, wherein the second response includes the second unique network address. 
 
8. The method of claim 7, wherein the second unique network address differs from the first unique network address. 
 
9. The method of claim 8, wherein the second DNS query is received within a wait time period since the receipt of the first DNS query. 
 
10. The method of claim 7, wherein the first unique network address and the second unique network address correspond to a same network address and wherein the second DNS query is received after a wait time period since the receipt of the first DNS query. 
 
11. A non-transitory computer readable storage medium storing computer executable instructions that when executed by at least one processor perform operations comprising: obtaining a domain name system (DNS) query including an identifier associated with a service provider, wherein the DNS query originated from a client computing device and is obtained from an entity different than the client computing device; selecting a distinct network address from a set of two or more network addresses associated with the service provider based, at least in part, on the DNS query; causing transmission of the distinct network address in response to the DNS query, wherein the client computing device communicates with the service provider based on the distinct network address; causing correlation between the DNS query and the client computing device's communication with the service provider based, at least in part, on the distinct network address such that the DNS query and the client computing device's communication are associated; and determining routing or processing improvements. 
 
12. The non-transitory computer readable storage medium of claim 11, wherein the identifier associated with the service provider includes a uniform resource locator (URL). 

13. The non-transitory computer readable storage medium of claim 11, wherein selecting the distinct network address is based, at least in part, on a confidence measure for the correlation. 
 
14. The non-transitory computer readable storage medium of claim 13, wherein the confidence measure is determined based, at least in part, on a size of the set of network addresses. 
 
15. The non-transitory computer readable storage medium of claim 11, wherein the operations further comprise adjusting the size of the set of network addresses based on incoming traffic of DNS queries. 
 
16. A system comprising: at least one data store configured to at least store computer-executable instructions; and at least one processor in communication with the data store that, when executing the computer-executable instructions, cause the system to: obtain a first domain name system (DNS) query including an identifier associated with a service provider, wherein the first DNS query originated from a first client computing device and is obtained from an entity different than the first client computing device; select a first distinct network address from a set of two or more network addresses associated with the service provider based, at least in part, on the first DNS query; cause transmission of the first distinct network address in response to the first DNS query, wherein the first client computing device communicates with the service provider based on the first distinct network address; cause correlation between the first DNS query and the first client computing device's communication with the service provider based, at least in part, on the first distinct network address such that the first DNS query and the first client computing device's communication are associated; and determine routing or processing improvements. 
 
17. The system of claim 16, wherein the processor is further configured to: obtain a second DNS query including the identifier of the service provider; select a second distinct network address from the set of two or more network addresses associated with the service provider based, at least in part, on the second DNS query; and cause transmission of the second distinct network address in response to the second DNS query, wherein a second client computing device communicates with the service provider based on the second distinct network address. 
 
18. The system of claim 17, wherein the first DNS query precedes the second DNS query by a predetermined period of time, and wherein the 
 
19. The system of claim 18, wherein the predetermined period of time is determined based on statistics of communications between client computing devices and the service provider. 
 
20. The system of claim 17, wherein the first distinct network address differs from the second distinct network address, and wherein the first and second client computing devices correspond to a same device.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. heinafter Richardson Patent Number 9,712,484.


Richardson does not specifically discuss causing service performance analysis based, at least in part, on the correlation to determine routing or processing improvements. Richardson discusses “managing requesting routing functionality associated with resource requests for one or more resources associated with a content provider are provided. The request routing functionality can correspond to the processing of domain name service ("DNS") requests for resources by computing devices and the resolution of the DNS requests by the identification of a network address of a computing device that will provide the requested resources. Based on the processing of DNS queries initiated by a client computing device, a CDN service provider can correlate client computing device identifiers, such as an Internet Protocol ("IP") address, with identifiers (e.g., IP addresses) associated with other components in a content delivery environment” (see abstract). Based on this statement, one skill artisan before the 

As per claim 11, see the rejection of claim 4.
As per claim 12, see the rejection of claim 5.
As per claim 13, Richardson teaches the non-transitory computer readable storage medium of claim 10, wherein the operations further comprise adjusting the size of the set of two or more network addresses based on incoming traffic of queries (see col 12 lines 2-22). As per claim 14, see the rejection of claim 3.
As per claim 16, see the rejection of claim 6.
As per claim 17, Richardson teaches the system of claim 16, wherein the query precedes the second query by a threshold period of time, and wherein the network address and the second network address correspond to a same network address (see col 8 lines 8-16; col 10 lines 31-35; and see col 12, lines 499-55; col 10 lines 29-39). As per claim 18, Richardson teaches the system of claim 17, wherein the threshold period of time is based, at least in part, on statistics of communications between client computing devices and a service provider (see col 11 line 59 to col 12 line 22; probabilities and percentage are being discussed). As per claim 19, Richardson teaches the system of claim 16, wherein the network address differs from 

As per claim 2, Richardson does not teach a network address that includes at least one of IPv6 or IPv4 addresses. This is not an inventive feature and is well known in the art (see prior art 20070195800, not used in the rejection).  One skill artisan at the effective filing date of the invention would be motivated to include IPv4 and IPv6 into Richardson to facilitate resolving DNS request requirements based on certain criteria.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 571272390549.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/FRANTZ B JEAN/Primary Examiner, Art Unit 2454